On Rehearing.
The writer desires to indicate the reason why, in his opinion, this case was properly affirmed.
As stated by Chief Justice HARPER in his dissent, the exact question presented by appellant under his first assignment is that the contract pleaded by the plaintiff was not established by any evidence. The contract as pleaded is correctly stated by Judge HARPER; also the testimony in support of the pleading.
Standing alone and unexplained, I *Page 86 
think the first quoted testimony uncertain in meaning and insufficient to establish the contract pleaded. Unexplained, it would rather import a promise from Cox to Porter to pay one-half of 5 per cent. of the selling price. But upon cross-examination appellant himself elicited the testimony relative to the conversations of Cox with Asa Porter and Mr. Reynold. Having developed this testimony, he is in no position to say that it should have been excluded, or that it is entitled to no probative force. The writer thinks it sufficient to clear up the meaning of Cox's previous testimony, and to show that he meant by his testimony, relative to "splitting" the commission, that Porter agreed to pay him (Cox) one-half of 5 per cent. of the selling price. Considering this testimony and the respective situation of the parties and the entire subject-matter of the transaction, this evidently is what was meant by Cox's testimony. If so, there was evidence to support the contract as pleaded.
The second assignment is that the verdict is contrary to the undisputed evidence. Upon the views expressed it follows that this assignment is without merit.